DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-10, 11-14, 16, 17 and 20 have been considered but are not persuasive.
Applicant argues that the Park reference does not teach at least one loudspeaker configured to provide audio corresponding to a headphone audio signal; a plurality of microphones configured to provide a plurality of input signals including a feedforward audio signal and a feedback audio signal; and an acoustic echo-cancelation subsystem configured to receive the plurality of input signals, subtract an audio interference component corresponding to the audio provided by the at least one loudspeaker from at least one of the input signals, and provide a plurality of output signals . The examiner disagrees.
Park teaches an adaptive noise cancellation apparatus that performs filtering so as to produce an antinoise signal, see par. [0007]. Park teaches, in figure 1A that the apparatus A10 includes a loudspeaker LS10 that is configured to produce an acoustic signal based on antinoise signal SY10, see par. [0071]. Figure 9 also shows that an error signal is captured by microphone ME10, the signal is captured from the loudspeaker, see par. [0160]. 
Park teaches a plurality of microphones (MR10 and ME10, see figure 7)  configured to provide a plurality of input signals including a feedforward audio signal and a feedback audio signal. Park is clear in figures 8A, 8B and 9 that the ANC filter includes a feed-forward IIR filter FF10 and a feedback IIR filter FB10, see par. [0090]. The fact that the two filters exist is because the signals are present during processing. Ireference noise signal SX10 comes from microphone MR10; figure 8B shows that error signal SE10 comes from microphone ME10 and feeds into feedforward and feedback filters, see par. [0091].
Finally Park teaches and an acoustic echo-cancelation subsystem configured to receive the plurality of input signals, subtract an audio interference component corresponding to the audio provided by the at least one loudspeaker from at least one of the input signals, and provide a plurality of output signals.  Although Park does not use the word subtract, the purpose of the Park invention is to cancel noise before reaching a user’s eardrum, this means that the noise signals are removed from the signal in order to achieve this, see par. [0071]. Park discloses that Filter F10 includes a digital filter, such that ANC apparatus A10 will typically be configured to perform analog-to-digital conversion on the signal produced by reference microphone MR10 to produce reference noise signal SX10 in digital form. Similarly, filter F20 includes a digital filter, such that ANC apparatus A20 will typically be configured to perform analog-to-digital conversion on the signal produced by error microphone ME10 to produce error signal SE10 produced by loudspeaker in digital form. Examples of other preprocessing operations that may be performed by the ANC apparatus upstream of the ANC filter in the analog and/or digital domain include echo cancellation on error signal SE10, see par. [0075]. IN this case the filters clear all unwanted signals from the output signal before sending it to the end user. For these reasons the examiner believes the Dusan in view of Park combination teaches the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 5-9, 11-14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Dusan U.S. PAP 2017/0263267, in view of Park U.S. PAP 2011/0007907 A1.

Regarding claim 1 Dusan teaches a voice isolation system (of a system for performing automatic gain control (AGC) using an accelerometer in a headset, see par. [0026]), comprising: 
an acoustic echo-cancelation subsystem configured to receive a plurality of input signals, subtract an interference component from the input signals, and provide a plurality of output signals (the cross-talk or echo introduced in the accelerometer signals by the speakers in the earbuds may also be removed. This cross-talk or echo suppression can employ any known methods for echo cancellation, see par. [0029]); 
an adaptive beamformer (beamformer 152, see par. [0026])  subsystem configured to receive the plurality of output signals from the acoustic echo-cancelation subsystem and compute a signal-to-noise ratio (SNR) enhanced signal based on the received output signals (As shown in FIG. 1, the microphone arrays in the headset wire 120 may be used to create microphone array beams (i.e., beamformers) which can be steered to a given direction by emphasizing and deemphasizing selected microphones 121.sub.1-121.sub.M. the beamforming process, also referred to as spatial filtering, may be a signal processing technique using the microphone array for directional sound reception, see par. [0017]; the beamformers patterns illustrated in FIG. 1 are formed using the rear microphone 111.sub.BR and the end microphone 111.sub.ER to capture the user's speech (left pattern) and to capture the ambient noise (right pattern), respectively, see par. [0019]); 
a residual noise suppressor subsystem (noise suppressor 140, see par. [0026]) configured to attenuate at least one portion of the SNR enhanced signal received from the adaptive beamformer subsystem based on the at least one portion having an SNR below a predetermined SNR threshold a noise suppressor generates a clean beamformer signal by suppressing noise from the voice beam signal, see par. [0055]; uses the output noise estimate generated by the two-channel noise estimator to attenuate the voice beam signal. The action of the noise suppressor 140 may be in accordance with a conventional gain versus SNR curve, see par. [0042]); 
and an automatic gain control (AGC) (AGC controller 170, see par. [0026]) subsystem configured to process a signal outputted from the residual noise suppressor subsystem and transmit a resulting signal as an output signal (The AGC controller 170 receives the mixed signal from the spectral mixer 151 and performs AGC on the mixed signal based on the VADa output received from the VADa 130. In some embodiments, the AGC controller 170 may also perform AGC on the mixed signal based on the pitch estimate from the pitch detector 131, see par. [0044]). 
However Dusan does not teach at least one loudspeaker configured to provide audio corresponding to a headphone audio signal; a plurality of microphones configured to provide a plurality of input signals including a feedforward audio signal and a feedback audio signal; and an acoustic echo-cancelation subsystem configured to receive the plurality of input signals, subtract an audio interference component corresponding to the audio provided by the at least one loudspeaker from at least one of the input signals, and provide a plurality of output signals .
In the same field of endeavor Park teaches an adaptive noise cancellation apparatus that performs filtering so as to produce an antinoise signal, see par. [0007]. Park teaches:
at least one loudspeaker configured to provide audio corresponding to a headphone audio signal (Apparatus A10 also includes a loudspeaker LS10 that is configured to produce an acoustic signal based on antinoise signal SY10, see par. [0071]); 
a plurality of microphones (MR10 and ME10, see figure 7)  configured to provide a plurality of input signals including a feedforward audio signal and a feedback audio signal (FIG. 8A shows a block diagram of an ANC filter F100 that includes a feed-forward IIR filter FF10 and a feedback IIR filter FB10, see par. [0090] Ireference noise signal SX10 comes from microphone MR10; figure 8B shows that error signal SE10 comes from microphone ME10 and feeds into feedforward and feedback filters, see par. [0091]); 
and an acoustic echo-cancelation subsystem configured to receive the plurality of input signals, subtract an audio interference component corresponding to the audio provided by the at least one loudspeaker from at least one of the input signals, and provide a plurality of output signals (Filter F10 includes a digital filter, such that ANC apparatus A10 will typically be configured to perform analog-to-digital conversion on the signal produced by reference microphone MR10 to produce reference noise signal SX10 in digital form. Similarly, filter F20 includes a digital filter, such that ANC apparatus A20 will typically be configured to perform analog-to-digital conversion on the signal produced by error microphone ME10 to produce error signal SE10 produced by loudspeaker in digital form. Examples of other preprocessing operations that may be performed by the ANC apparatus upstream of the ANC filter in the analog and/or digital domain include echo cancellation on error signal SE10, see par. [0075]).
It would have been obvious to one of ordinary skill in the art to combine the Dusan invention with the teachings of Park for the benefit of producing an antinoise signal to cancel the original noise wave to reduce the level of noise that reaches a user’s ear, see par. [0005]. 
Regarding claim 3 Dusan teaches the voice isolation system of claim 1, further comprising a headphone configured to provide the headphone audio signal (FIG. 4 illustrates a block diagram of the details of the AGC controller 170 included in the system in FIG. 3 for performing automatic gain control (AGC) using an accelerometer in a headset, see par. [0046]) the at least one loudspeaker being included in the headphone (Park, headphone see par. [0006]). 
Regarding claim 5 Park teaches the voice isolation system of claim 1, wherein the plurality of microphones includes a feedforward microphone configured to provide the feedforward audio signal (feed forward ANC apparatus, see figure 1A); and a feedback microphone configured to provide the feedback audio signal (Feedback ANC apparatus, see figure 1B).
Regarding claim 6 Dusan teaches the voice isolation system of claim 5, further comprising a filter coupled with each of the microphones, wherein each filter is derived from a real-time estimate of signal, interference, and noise spectra for the corresponding microphone (the beamforming process, also referred to as spatial filtering, may be a signal processing technique using the microphone array for directional sound reception, see par. [0018]). 
Regarding claim 7 Dusan teaches the voice isolation system of claim 1, further comprising a user voice activity detection subsystem configured to determine whether a user's speech is present and provide a control signal based on the determination (both the types of speech (voiced and unvoiced) are detected in order to generate an augmented voice activity detector (VAD) output, which more faithfully represents the user's speech, see par. [0021]). 
Regarding claim 8 Dusan teaches the voice isolation system of claim 7, wherein the residual noise suppressor subsystem is further configured to receive the control signal from the user voice activity detection subsystem and attenuate at least one portion of the SNR enhanced signal received from the adaptive beamformer subsystem based at least in part on the control signal (When the VADa output is 0, the same or another microphone in the headset 100 may create a cardioid beamforming pattern, which is used to capture the environmental noise. When the VADa output is 0, other microphones in the headset 100 may create beamforming patterns in the directions of individual environmental noise sources. the VADa output is used to detect and track both the user's speech and the environmental noise, see par. [0036]; Referring back to FIG. 3, using the beamforming methods described above, the beamformer 152 generates a voice beam signal and a noise beam signal that are output to the noise suppressor 140. The voice beam signal is also be transmitted to the equalizer 152, see par. [0037). 
Regarding claim 9 Dusan teaches the voice isolation system of claim 7, wherein the adaptive beamformer subsystem is further configured to receive the control signal from the user voice activity detection subsystem and compute the SNR-enhanced signal based at least in part on the control signal (When the VAD output is set to 1, at least one of the microphones in the headset 100 is enabled to detect the direction of the user's mouth. When the VADa output is 0, the same or another microphone in the headset 100 may create a cardioid beamforming pattern or other beamforming patterns in the direction opposite to the user's mouth, which is used to capture the environmental noise, see par. [0036]). 
Regarding claim 11 Dusan teaches a method for voice isolation, said method comprising:
an acoustic echo-cancelation subsystem receiving a plurality of input signals (the cross-talk or echo introduced in the accelerometer signals by the speakers in the earbuds may also be removed., see par. [0029]); 
a signal-to-noise ratio (SNR) enhanced signal based at least in part on a plurality of output signals (As shown in FIG. 1, the microphone arrays in the headset wire 120 may be used to create microphone array beams (i.e., beamformers) which can be steered to a given direction by emphasizing and deemphasizing selected microphones 121.sub.1-121.sub.M. the beamforming process, also referred to as spatial filtering, may be a signal processing technique using the microphone array for directional sound reception, see par. [0017]; the beamformers patterns illustrated in FIG. 1 are formed using the rear microphone 111.sub.BR and the end microphone 111.sub.ER to capture the user's speech (left pattern) and to capture the ambient noise (right pattern), respectively, see par. [0019]); 
attenuating at least one portion of the SNR enhanced signal based on the at least one portion having an SNR below a predetermined SNR threshold to provide a conditioned signal (a noise suppressor generates a clean beamformer signal by suppressing noise from the voice beam signal, see par. [0055]; uses the output noise estimate generated by the two-channel noise estimator to attenuate the voice beam signal. The action of the noise suppressor 140 may be in accordance with a conventional gain versus SNR curve, see par. [0042]); 
adjusting a gain of the conditioned signal (The AGC controller 170 receives the mixed signal from the spectral mixer 151 and performs AGC on the mixed signal based on the VADa output received from the VADa 130. In some embodiments, the AGC controller 170 may also perform AGC on the mixed signal based on the pitch estimate from the pitch detector 131, see par. [0044])
and transmitting a resulting signal as an output signal (The speech codec 160 receives the AGC output from the AGC controller 170 and performs encoding on the AGC output based on the VADa output from the VADa 130, see par. [0045]). 
is accomplished by filtering a signal from a microphone coupled to the ear canal through a control loop, see par. [0004].
However Dusan does not teach at least one loudspeaker configured to provide audio corresponding to a headphone audio signal; a plurality of microphones configured to provide a plurality of input signals including a feedforward audio signal and a feedback audio signal; and an acoustic echo-cancelation subsystem configured to receive the plurality of input signals, subtract an audio interference component corresponding to the audio provided by the at least one loudspeaker from at least one of the input signals, and provide a plurality of output signals .
In the same field of endeavor Park teaches an adaptive noise cancellation apparatus that performs filtering so as to produce an antinoise signal, see par. [0007]. Park teaches:
at least one loudspeaker configured to provide audio corresponding to a headphone audio signal (Apparatus A10 also includes a loudspeaker LS10 that is configured to produce an acoustic signal based on antinoise signal SY10, see par. [0071]); 
a plurality of microphones (MR10 and ME10, see figure 7)  configured to provide a plurality of input signals including a feedforward audio signal and a feedback audio signal (FIG. 8A shows a block diagram of an ANC filter F100 that includes a feed-forward IIR filter FF10 and a feedback IIR filter FB10, see par. [0090] Ireference noise signal SX10 comes from microphone MR10; figure 8B shows that error signal SE10 comes from microphone ME10 and feeds into feedforward and feedback filters, see par. [0091]); 
and an acoustic echo-cancelation subsystem configured to receive the plurality of input signals, subtract an audio interference component corresponding to the audio provided by the at least one loudspeaker from at least one of the input signals, and provide a plurality of output signals (Filter F10 includes a digital filter, such that ANC apparatus A10 will typically be configured to perform analog-to-digital conversion on the signal produced by reference microphone MR10 to produce reference noise signal SX10 in digital form. Similarly, filter F20 includes a digital filter, such that ANC apparatus A20 will typically be configured to perform analog-to-digital conversion on the signal produced by error microphone ME10 to produce error signal SE10 produced by loudspeaker in digital form. Examples of other preprocessing operations that may be performed by the ANC apparatus upstream of the ANC filter in the analog and/or digital domain include echo cancellation on error signal SE10, see par. [0075]).
It would have been obvious to one of ordinary skill in the art to combine the Dusan invention with the teachings of Park for the benefit of producing an antinoise signal to cancel the original noise wave to reduce the level of noise that reaches a user’s ear, see par. [0005]. 

Regarding claim 12 Dusan teaches the method of claim 11, further comprising determining whether a user's speech is present and providing a control signal based on the determination  (both the types of speech (voiced and unvoiced) are detected in order to generate an augmented voice activity detector (VAD) output, which more faithfully represents the user's speech, see par. [0021]).
Regarding claim 13 Dusan teaches the method of claim 12, further comprising computing the SNR-enhanced signal based at least in part on the control signal (When the VAD output is set to 1, at least one of the microphones in the headset 100 is enabled to detect the direction of the user's mouth. When the VADa output is 0, the same or another microphone in the headset 100 may create a cardioid beamforming pattern or other beamforming patterns in the direction opposite to the user's mouth, which is used to capture the environmental noise, see par. [0036]). 
Regarding claim 14 Dusan teaches the method of claim 12, further comprising attenuating the SNR enhanced signal based at least in part on the control signal (When the VADa output is 0, the same or another microphone in the headset 100 may create a cardioid beamforming pattern, which is used to capture the environmental noise. When the VADa output is 0, other microphones in the headset 100 may create beamforming patterns in the directions of individual environmental noise sources. the VADa output is used to detect and track both the user's speech and the environmental noise, see par. [0036]; Referring back to FIG. 3, using the beamforming methods described above, the beamformer 152 generates a voice beam signal and a noise beam signal that are output to the noise suppressor 140. The voice beam signal is also be transmitted to the equalizer 152, see par. [0037). 
. 
Regarding claim 16 Dusan teaches a headset (performing automatic gain control sing an accelerometer in a headset see abstract), comprising: 
one or more earphones including one or more sensing components (headset 100 in FIG. 2 is an in-ear type of headset that includes a pair of earbuds, see par. [0017]); 
one or more voice microphones to record a voice signal for voice transmission (The microphones may be air interface sound pickup devices that convert sound into an electrical signal, see par. [0017]); 
and a processor  (In one embodiment, each of the earbuds 110.sub.L, 110.sub.R are wireless earbuds and may also include a battery device, a processor, and a communication interface, see par. [0019]) configured to execute: 
compute a signal-to-noise ratio (SNR) enhanced signal based on the received output signals (As shown in FIG. 1, the microphone arrays in the headset wire 120 may be used to create microphone array beams (i.e., beamformers) which can be steered to a given direction by emphasizing and deemphasizing selected microphones 121.sub.1-121.sub.M. the beamforming process, also referred to as spatial filtering, may be a signal processing technique using the microphone array for directional sound reception, see par. [0017]; the beamformers patterns illustrated in FIG. 1 are formed using the rear microphone 111.sub.BR and the end microphone 111.sub.ER to capture the user's speech (left pattern) and to capture the ambient noise (right pattern), respectively, see par. [0019]); 
attenuate at least one portion of the SNR enhanced signal based on the at least one portion having an SNR below a predetermined SNR threshold to provide a conditioned signal (a noise suppressor generates a clean beamformer signal by suppressing noise from the voice beam signal, see par. [0055]; uses the output noise estimate generated by the two-channel noise estimator to attenuate the voice beam signal. The action of the noise suppressor 140 may be in accordance with a conventional gain versus SNR curve, see par. [0042]); 
adjust a gain of the conditioned signal (The AGC controller 170 receives the mixed signal from the spectral mixer 151 and performs AGC on the mixed signal based on the VADa output received from the VADa 130. In some embodiments, the AGC controller 170 may also perform AGC on the mixed signal based on the pitch estimate from the pitch detector 131, see par. [0044])
and transmit a resulting signal as an output signal (The speech codec 160 receives the AGC output from the AGC controller 170 and performs encoding on the AGC output based on the VADa output from the VADa 130, see par. [0045]). 
However Dusan does not teach a plurality of voice microphones configured to record a voic signal for voice transmission and provide a plurality of signals including a feedforward signal and a feedback audio signal. And a processor configured to receive the plurality of input signals, subtract an audio interference component corresponding to audio provided by the one or more loudspeakers from the at least one of the plurality of signals and provide a plurality of output signals.
In the same field of endeavor Park teaches an adaptive noise cancellation apparatus that performs filtering so as to produce an antinoise signal, see par. [0007]. Park teaches:
at least one loudspeaker configured to provide audio corresponding to a headphone audio signal (Apparatus A10 also includes a loudspeaker LS10 that is configured to produce an acoustic signal based on antinoise signal SY10, see par. [0071]); 
a plurality of microphones (MR10 and ME10, see figure 7)  configured to provide a plurality of input signals including a feedforward audio signal and a feedback audio signal (FIG. 8A shows a block diagram of an ANC filter F100 that includes a feed-forward IIR filter FF10 and a feedback IIR filter FB10, see par. [0090] Ireference noise signal SX10 comes from microphone MR10; figure 8B shows that error signal SE10 comes from microphone ME10 and feeds into feedforward and feedback filters, see par. [0091]); 
and an acoustic echo-cancelation subsystem configured to receive the plurality of input signals, subtract an audio interference component corresponding to the audio provided by the at least one loudspeaker from at least one of the input signals, and provide a plurality of output signals (Filter F10 includes a digital filter, such that ANC apparatus A10 will typically be configured to perform analog-to-digital conversion on the signal produced by reference microphone MR10 to produce reference noise signal SX10 in digital form. Similarly, filter F20 includes a digital filter, such that ANC apparatus A20 will typically be configured to perform analog-to-digital conversion on the signal produced by error microphone ME10 to produce error signal SE10 produced by loudspeaker in digital form. Examples of other preprocessing operations that may be performed by the ANC apparatus upstream of the ANC filter in the analog and/or digital domain include echo cancellation on error signal SE10, see par. [0075]).
It would have been obvious to one of ordinary skill in the art to combine the Dusan invention with the teachings of Park for the benefit of producing an antinoise signal to cancel the original noise wave to reduce the level of noise that reaches a user’s ear, see par. [0005]. 
Regarding claim 17 Dusan teaches the headset of claim 16, wherein the processor is further configured to determine whether a user's speech is present and provide a control signal based on the determination (both the types of speech (voiced and unvoiced) are detected in order to generate an augmented voice activity detector (VAD) output, which more faithfully represents the user's speech, see par. [0021]). 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusan U.S. PAP 2017/0263267, in view of Park U.S. PAP 2011/0007907 A1, further in view of Bayley U.S. PAP 2010/0046767 A1.
Regarding claim 10 Dusan in view of Park does not teach the voice isolation system of claim 1, wherein the AGC subsystem is configured to process the signal outputted from the residual noise suppressor subsystem by attenuating the signal outputted from the residual noise suppressor subsystem with a root mean square envelope below a predetermined threshold. 
In the same field of endeavor Bayley teaches a wireless headset in use in a communications system, see par. [0039]. The BT wireless headset 2 may also include a noise exposure limiter for modifying a gain of the audio signal responsive to a long-term rms SPL exceeding the criterion sound level, or other chosen threshold sound level, see par. [0042]. The sound pressure waveform at the system modeling filter's output is processed by an rms (root mean-square) level detector to determine the equivalent diffuse-field SPL. FIG. 11 is a block diagram of the rms level detection process, see par. [0058]. This improves the measuring noise exposure in wireless headsets, see par. [0018].
It would have been obvious to one of ordinary skill in the art to combine the Dusan in view of Park invention with the teachings of Bayley in order to improve measurement of noise exposure of headset users, see par. [0018].
Regarding claim 20 Dusan in view of Park does not teach the headset of claim 16, wherein adjusting the gain of the conditioned signal includes attenuating the signal with a root mean square envelope below a predetermined threshold. 
In the same field of endeavor Bayley teaches a wireless headset in use in a communications system, see par. [0039]. The BT wireless headset 2 may also include a noise exposure limiter for modifying a gain of the audio signal responsive to a long-term rms SPL exceeding the criterion sound level, or other chosen threshold sound level, see par. [0042]. The sound pressure waveform at the system modeling filter's output is processed by an rms (root mean-square) level detector to determine the equivalent diffuse-field SPL. FIG. 11 is a block diagram of the rms level detection process, see par. [0058]. This improves the measuring noise exposure in wireless headsets, see par. [0018].
It would have been obvious to one of ordinary skill in the art to combine the Dusan in view of Park invention with the teachings of Bayley in order to improve measurement of noise exposure of headset users, see par. [0018].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656